ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Bule 2:15-15(a), a presentment recommending that THOMAS J. SCATTERGOOD, a former Judge of the Municipal Court of Burlington City, be publicly reprimanded for multiple violations of Canons of the Code of Judicial Conduct, including Canon 1 (a judge should maintain high standards of conduct to preserve the integrity and independence of the judiciary), Canon 2A (a judge should act in a manner that promotes public confidence in the integrity and impartiality of the judiciary), Canon 3A(1) (a judge should be faithful to the law and maintain professional competence in it), Canon 3A(3) (a judge should be patient, dignified and courteous), Canon 3C(1) (a judge should disqualify himself when the judge’s impartiality might reasonably be questioned), and Canon 3D (a judge may not avoid disqualification by disclosing conflict and securing consent of parties), and for violation of Buie 1:12 — 1(g) (a judge should be disqualified for any reason that might preclude a fair and unbiased hearing);
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and the determination of the Court that respon*269dent should be permanently barred from holding future judicial office, and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendation of the Advisory Committee on Judicial Conduct are adopted and THOMAS J. SCATTERGOOD, a former Judge of the Municipal Court of Burlington City, is hereby publicly reprimanded and permanently barred from holding future judicial office.